Gilbert, J.,
dissenting. While agreeing to the well-settled general principles of law stated in the opinion of the court, I dissent from the judgment of reversal based upon the facts appearing in the ground of the motion. The assignment of error is based upon *49the refusal of the court to allow a witness to testify, who had not been subpoenaed and who had not been put under the rule of sequestration, but who had been present in the court-room throughout the introduction of evidence. If the witness had been put under the rule and had violated it, this, of course, would not have rendered him incompetent to testify as a witness. The court could have punished the witness for contempt, because of his disobedience to the rule. Wallace v. Mize, 153 Ga. 374, 388 (112 S. E. 724), and cit.; Gower v. State, 166 Ga. 500 (4) (143 S. E. 593). Where the witness has not been put under the rule, he has not been guilty of any contempt and he would not be subject to punishment. It may be readily assumed in this case that counsel was entirely uninformed as to the availability of the witness. However, the ground of the motion is to be treated as complete. In the ground counsel neither admits nor denies that he knew, before the witnesses were put under the rule of sequestration that the particular witness referred to was in the court-room and that he would be used as such. The burden being upon movant, I do not think that this ground of the motion shows any meritorious reason for a reversal of the judgment refusing a new trial. In my opinion the judgment should be affirmed, in view of the fact that the testimony, after all, is entitled to very little weight, and it is extremely doubtful that it would have caused the jury to reach any verdict other than that returned. In a close or doubtful case where the evidence offered is material and calculated to be of substantial weight, a failure to permit the witness to testify should be cause for reversal.